Order entered September 16, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01267-CR

                             DEAN ALAN MATTHEWS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 207th District Court
                                     Comal County, Texas
                              Trial Court Cause No. CR2016-544

                                            ORDER
                           Before Justices Pedersen, Reichek, and Carlyle

       We withdraw our September 11, 2019 order denying the State’s August 23, 2019 Motion

to Submit the Case on Briefs. We instead GRANT such motion and order that this case shall be

submitted on the briefs.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE